F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                         FEB 20 2002
                           FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    UNITED STATES OF AMERICA,

               Plaintiff-Appellee,

    v.                                                 No. 01-6058
                                                   (D.C. No. 00-CR-4-L)
    DARRICK JERMAINE LONDON,                           (W.D. Okla.)
    also known as Darnell Wilson, also
    known as Derick Winston, also known
    as D-Loaded, also known as Marc
    Robinson, also known as Daryl Smith,
    also known as James Roberts, also
    known as James Robinson, also known
    as Darrell Johnson, also known as
    James Wilson, also known as Darrell
    Kinchen, also known as James Acklin,

               Defendant-Appellant.


                           ORDER AND JUDGMENT           *




Before TACHA , Chief Judge, PORFILIO , Circuit Judge, and      BRORBY ,
Senior Circuit Judge.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

      Defendant-appellant Derrick Jermaine London pled guilty to one count of

conspiracy to possess with intent to distribute and to distribute cocaine and

cocaine base (crack) in violation of 21 U.S.C. § 841(a)(1). Defendant was

sentenced to life imprisonment and, if released, to a term of five years supervised

release. Defendant now appeals his sentence.

      The government has moved to dismiss the appeal for lack of subject

matter jurisdiction, citing defendant’s waiver of his right to appeal in the plea

agreement. In the plea agreement, defendant agreed to waive his right to appeal

or collaterally challenge his “sentence as imposed by the Court and the manner in

which the sentence is determined, provided the sentence is within or below the

applicable guideline range determined by the Court to apply to this case . . . .”

Appellant’s App. Vol. I at 47-48. Defendant specifically reserved the right to

appeal in the event the court departed upward. See id. at 48. Defendant’s

sentence, however, was within the applicable guideline range and no upward

departure was applied.




                                          -2-
      “This court will hold a defendant to the terms of a lawful plea agreement.

A defendant’s knowing and voluntary waiver of the statutory right to appeal his

sentence is generally enforceable.” United States v. Atterberry, 144 F.3d 1299,

1300 (10th Cir. 1998) (citation and quotation omitted). Our review of the plea

agreement and the transcripts of the sentencing hearings reveals nothing to

suggest that defendant’s waiver was either unknowing or involuntary, or that

defendant was unaware of the consequences of his plea.

      The appeal is DISMISSED.


                                                   Entered for the Court



                                                   Wade Brorby
                                                   Senior Circuit Judge




                                        -3-